United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Harbor, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1851
Issued: February 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2012 appellant filed a timely appeal from a March 22, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her emotional condition
claim and a July 26, 2012 nonmerit decision denying reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant established that she sustained an emotional
condition in the performance of duty on February 3, 2012 as alleged; and (2) whether OWCP
properly denied appellant’s request for further merit review of her claim pursuant to 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 4, 2012 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim asserting that on February 3, 2012 she became incapacitated and unable to work due to
stress. On the claim form, appellant’s supervisor, Brian G. Wade, stated that appellant became
angry after being denied an early release request. On February 6, 2012 appellant filed an
occupational disease claim alleging stress due to factors of her employment on February 3, 2012.
In a February 13, 2012 letter, OWCP requested additional factual and medical evidence
in support of appellant’s claim. It noted that the evidence was not sufficient to establish that she
experienced an employment factor alleged to have caused injury and there was no medical
evidence detailing how her employment activities caused or contributed to any diagnosed
condition. OWCP asked appellant to describe what happened on February 3, 2012 that caused
her claimed condition. It asked that she be as specific as possible and not to respond in terms of
general stress. Appellant was provided 30 days to submit the requested information.
In a February 16, 2012 statement, appellant advised that she would be submitting a Form
CA-1 for her on-the-job injury claim. She submitted provider notes dated February 3 to
March 12, 2012, which noted situational anxiety -- stress; a February 16, 2012 affidavit for timeloss compensation; a June 24, 2009 designation notice under the Family and Medical Leave Act;
a February 3, 2012 activity restriction form; work excuses dated June 4 and September 1, 2009,
March through December 2011 and January 4, February 3 and 24, 2012; a February 20, 2012
return to work letter; and a February 24, 2012 list of questions from the employing establishment
to appellant’s physician.
In a February 21, 2012 letter, Lonnie Clark, lead health and resources management
specialist for the employing establishment, controverted appellant’s claim. He noted that other
than her CA-1 form, appellant did not submit any statement regarding her allegations. On
February 3, 2012 appellant was assigned to collection duties and she submitted a request to leave
one hour early. When she was told her request was denied due to staffing, she became upset and
left anyway. Mr. Clark noted that statements from the supervisor and other employees verified
that appellant left the premises without permission.2 He contended that her stress was a selfgenerated reaction to administrative procedures.
By decision dated March 22, 2012, OWCP denied appellant’s claim. It found that she did
not provide any specific details surrounding the events leading to her claim and, without such
evidence, there was no factual basis to support a compensable work factor.
On June 7, 2012 appellant requested reconsideration. In a June 12, 2012 statement, she
listed her need to take time off for physical reasons due to: verbal harassment by her immediate
supervisor; physical and mental intimidation by the use of belittling comments; promoting and
allowing coworkers to harass and belittle her; sharing personal information about her with
coworkers; assignment of more work than she was able to handle; and being called crazy on
May 12, 2012. Appellant alleged that stress was aggravated and it was hard for her to perform
her duties in a safe manner without harm to herself or others. She submitted a previously

2

Witness statements were not provided.

2

received copy of a February 3, 2012 medical report and medical reports dated March 2
to 22, 2012.
By decision dated July 26, 2012, OWCP denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.5 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from an emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of the work.7 On the other hand, the disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force or his or
her frustration from not being permitted to work in a particular environment or to hold a
particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA. However, the Board has
held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.
In determining whether the employing establishment has erred or acted abusively, the Board will

3

Leslie C. Moore, 52 ECAB 132 (2000).

4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 137 (1999).

7
8

Lillian Cutler, supra note 4.
Kim Nguyen, 53 ECAB 127 (2001).

3

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
In emotional condition claims, when working conditions are alleged as factors in causing
a condition or disability, OWCP, as part of its adjudicatory function, must make findings of fact
regarding which working conditions are deemed compensable factors of employment and are to
be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed factors of employment and may not be considered. If a
claimant does implicate a factor of employment, OWCP should then determine whether the
evidence of record substantiates that factor. When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, OWCP must
base its decision on an analysis of the medical evidence.10
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that she
sustained stress in the performance of duty causally related to factors of her federal employment.
Appellant alleged that she sustained stress as a result of a February 3, 2012 incident. OWCP
denied her claim finding that she did not establish a factual basis for the claim as she did not
provide any specific details surrounding her claim.
On February 13, 2012 OWCP asked appellant to provide a detailed description of what
happened on February 3, 2012 that caused her claimed condition. Appellant did not submit a
response that provided a detailed description of what happened at work that caused her claimed
stress. Without a detailed description from appellant regarding the basis of her claim, she has not
met her burden of proof to establish the factual component of her claim. Mr. Wade and
Mr. Clark of the employing establishment, indicated that appellant was denied an early release
request on February 3, 2012. To the extent that appellant claimed stress due to the denial of
leave, the Board has held that allegations regarding leave concern an administrative matter and
are not compensable absent a showing of error or abuse on the part of the employing
establishment.11 Appellant did not provide a factual statement detailing other work events that
caused her stress on or about February 3, 2012. Thus, she did not submit sufficient evidence to
establish error or abuse in the leave denial. Appellant has not established a compensable
employment factor with regard to February 3, 2012.
To establish entitlement to benefits, a claimant must establish a factual basis for the claim
by supporting his or her allegations with probative and reliable evidence.12 In this case,
appellant did not provide a factual statement outlining her claim or provide any corroborating
evidence, such as witness statements, to support her claim. Without such evidence appellant
failed to provide a factual basis to support her emotional condition claim.

9

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

See C.S., 58 ECAB 137 (2006); Lori A. Facey, 55 ECAB 217 (2004).

12

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

4

For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,14
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.15 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.16 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
On reconsideration, appellant submitted a statement in which she provided vague and
general information regarding her claim without supporting evidence or specific examples. The
Board notes that this statement does not show that OWCP erroneously applied or interpreted a
specific point of law and it does not advance a relevant legal argument not previously considered
by OWCP. Furthermore, appellant’s statement, while new, does not contain any supporting
evidence or specific examples from which appellant can establish a factual basis for her claim.
Appellant also submitted a duplicative medical report along with new medical evidence.
The medical evidence is not relevant to the issue of whether appellant established a compensable
factor of employment based on the employing establishment denying a request for leave. The
Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.17 Furthermore, the submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.18

13

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Lori A. Facey, 55 ECAB 217 (2004); Margaret S. Krzycki, 43 ECAB 496 (1992).
14

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
15

20 C.F.R. § 10.606(b)(1)-(2).

16

Id. at § 10.607(a).

17

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

18

See A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB
545 (2005).

5

The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her request for reconsideration.19
On appeal, appellant set forth allegations of what happened on February 3, 2012. She
also alleged that she has been harassed and intimidated by Mr. Wade on other occasions. The
Board has no jurisdiction to review new evidence for the first time on appeal.20
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an emotional
condition in the performance of duty. The Board also finds that OWCP properly refused to
reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 26 and March 22, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 20, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).
20

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

6

